Citation Nr: 1125259	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-26 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from August 2001 to July 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy and his assertions of experiencing acoustic trauma during his combat duties are consistent with the circumstances of his service.

2.  The Veteran does not currently have bilateral hearing loss as defined by VA for compensation purposes.  

3.  The Veteran has been diagnosed with tinnitus.

4.  There is no competent or credible evidence of a connection between the Veteran's currently diagnosed tinnitus and his active military service, and the probative medical evidence of record weighs against such a conclusion.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in August 2008.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the August 2008 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the February 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's VA treatment records, and a VA medical examination regarding the nature and etiology of his hearing loss and tinnitus.  The Veteran has submitted STRs, and personal statements.  The Board notes that in February 2009 the AOJ prepared a memorandum indicating that the Veteran's service treatment records could not be located, and notified the Veteran of this development in January 2009.  The Veteran submitted his complete STRs in response in January 2009, and it appears that the AOJ has also subsequently managed to obtain the Veteran's complete STRs.  The Board notes that the Veteran has not asserted any treatment or diagnoses relevant to his current claims that are not currently of record, such that further efforts in this vein are not warranted.  The Veteran has also not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this instance, the VA medical examiner found that the Veteran does not currently experience hearing loss as a disability for VA purposes such that further analysis of etiology of his hearing loss is moot.  Regarding the Veteran's tinnitus, the examiner reviewed the history of the Veteran's history of presumed in-service exposure to acoustic trauma, his STRs, as well as his lay history regarding his current tinnitus, and provided a negative opinion with an explanation grounded in the examiner's expertise and the evidence of record.  As such, the VA medical examination provided both the opinion required by the Board's remand, and also satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498, 507-08 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

The Veteran has argued that he currently experiences hearing loss due to his military service, specifically due to exposure to mortar explosions, IEDs (improvised explosive devices), and machine guns without hearing protection.  See the Veteran's August 2008 claim, April 2009 notice of disagreement (NOD), and June 2010 substantive appeal (VA Form 9).  

As noted above, the first requirement for any service connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of bilateral hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Considering this, the most recent examination of record to measure the Veteran's hearing in regards to the standards provided in 38 C.F.R. § 3.385 is the December 2008 VA audiometric examination, which revealed the following results according application of the requirements of 38 C.F.R. § 3.385:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
5
15
10
LEFT
15
15
0
5
5

In addition, the Veteran's Maryland CNC score for the right ear was rated at 96 percent, and the score for the left ear was also rated at 96 percent.  With no frequencies above 25 decibels for either ear, and with Maryland CNC scores at above 94 percent for both ears, the Board concludes that the December 2008 VA audiometric examination shows that the Veteran does not currently experience hearing loss in either ear as that is defined by 38 C.F.R. § 3.385.  

As indicated above, the Veteran has indicated that he believes that he experiences hearing loss due to his military service.  The Veteran is competent to relate the symptomatology of his hearing loss; however, there is no evidence presented that the Veteran has the requisite training or experience necessary to render him competent to state that he experiences hearing loss within the parameters provided for in 38 C.F.R. § 3.385.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  Diagnosing hearing loss for VA purposes requires medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board further emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of the Veteran's diagnoses, his statements with respect to a causal nexus are of little or no probative value.   

Therefore, without competent evidence of current bilateral hearing loss as defined by 38 C.F.R. § 3.385, service connection cannot be granted for bilateral hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Without the requisite element of current bilateral hearing loss as that is defined under 38 C.F.R. § 3.385, there is no basis for further analysis of the in-service incident or nexus requirements.  See Shedden, at 1167.  Nor is there any basis to analyze the Veteran's chronic symptoms or continuity of symptomatology without current bilateral hearing loss.  38 C.F.R. § 3.303(b); Savage, at 494-97.  Likewise, since there is no objective indication of bilateral hearing loss within one year after service, the Veteran is not entitled to application of the presumptive provisions for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Tinnitus

The Veteran claims to currently experience tinnitus which began during his military service in 2003.  See the December 2008 VA audiometric examination.  As noted above, the first requirement for a service connection claim is proof that the Veteran currently has the claimed disability.  Shedden v. Principi, 381 F.3d at 1167.  In this case, the December 2008 VA audiometric examination diagnosed the Veteran with tinnitus.  Furthermore, the Veteran has indicated that he experiences the symptoms of tinnitus.  Id.  Tinnitus has been found by the Court to be a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board concludes that there is competent evidence in the record to show that the Veteran is currently experiencing tinnitus.  

The second requirement for a service-connected disability is of an in-service occurrence or aggravation of the injury.  Shedden, 381 F.3d at 1167.  As indicated above, the Veteran contends that his current tinnitus was caused by exposure to acoustic trauma experienced due to exposure to mortar explosions, IEDs (improvised explosive devices), and machine guns without hearing protection.  The Veteran is competent to testify as to experiencing acoustic trauma in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this case, the Veteran's claims file contains his DD Form 214 which shows that the Veteran received the "Combat Action Badge," which is conclusive evidence of combat experience.  As such, the Board concludes that the Veteran's lay contentions regarding experiencing acoustic trauma with associated tinnitus symptoms during his military service are to be afforded the combat presumption.  See 38 U.S.C.A. § 1154(b).  Furthermore, the Veteran's DD Form 214 show service abroad in Iraq, and the Veteran's statement regarding in-service exposure to acoustic trauma is consistent with the nature of his combat service and he has presented satisfactory lay evidence that he experienced acoustic trauma during his combat service.  Id.  However, section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302, 304-05 (1998).  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 38 C.F.R. § 3.304(f); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

As noted above, the Board has concluded that the Veteran has provided competent evidence of experiencing acoustic trauma during to his combat service.  The Veteran has also indicated a tinnitus from that time.  See the December 2008 VA audiometric examination.  The Board acknowledges the Veteran is also competent to report tinnitus throughout service after sustaining his injury.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  

However, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, his STRs are negative for any further complaint, treatment, or diagnosis of a tinnitus disorder after his combat duties ended.  In fact, after his alleged onset of tinnitus in September 2005 and September 2006, the Veteran denied any recurrent ringing in his ears, and his subsequent STRs are negative for any evidence of tinnitus.  In effect, the Veteran is arguing that the Board should ignore the statement he provided in September 2005, but that his current statements are a true representation of his medical history.  However, he has not given any reason for his failure to report his tinnitus symptoms at that time, especially given that he has alleged he was experiencing constant tinnitus from that time.  The Veteran's military service treatment records were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  Thus, his STRs, as a whole, provide probative evidence against a finding of a chronic tinnitus disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Furthermore, post-service, the evidence as a whole does not establish continuity of symptomatology of any tinnitus disorder since service.  38 C.F.R. § 3.303(b).  In making this determination, the Board acknowledges the Veteran's assertions regarding continuous tinnitus since his discharge from 2003.  The Board again acknowledges the Veteran is competent to report tinnitus from the time of his in-service combat duties.  Layno, 6 Vet. App. at 469; see also 38 C.F.R.§ 3.159(a)(2). 

Nevertheless, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; see also Layno, supra.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Here, the Veteran's lay assertions regarding the in-service continuity of his tinnitus from 2003 are inconsistent with the objective findings of the military examiner and the Veteran's own reported history at the time of his September 2005 examination.  In this regard, as noted above, lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  See Rucker v. Brown, 10 Vet. App. at 73.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.  

In this case, however, several other factors weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms of his tinnitus disorder.  First, the fact that the record shows that the Veteran's asserted tinnitus symptoms have been inconsistent, as evident from his STRs, thereby reducing the credibility of his current statements.  Furthermore, the nature of the Veteran's description of the history of his tinnitus reduces the credibility of his assertion of a history of continuity of symptomatology from the time of his active military service.  The Veteran has not provided any description of the nature of his tinnitus or the specific onset, or attempted to provide any thorough history of his symptoms or acoustic trauma injuries, beyond the simple assertion that his current tinnitus began during service and has continued to the present.  The Board again notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. at 522; accord Wood v. Derwinski, 1 Vet. App. at 193.  Finally, the Board notes the self-interested nature of the Veteran's current statements that his tinnitus began during service and continued to the present further reduces his credibility.  See Cartright v. Derwinski, 2 Vet. App. at 25.  In summary, the Veteran's lay assertions are simply not credible in light of these factors.  Therefore, overall, in-service and post-service medical and lay evidence of record does not provide credible evidence of continuity of any in-service symptomatology seen.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 496-97.  

Finally, a competent and credible medical opinion of record provides probative evidence against a finding of any connection between the Veteran's current tinnitus disability and his period of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the December 2008 VA examiner reviewed the Veteran's current disorder, his statements regarding his in-service acoustic trauma, and his post-service symptoms.  However, the examiner concluded that the Veteran's tinnitus is "less likely as not caused by or a result of active duty."  In this regard, the VA audiometric examiner noted the Veteran's STRs including the in-service audiometric treatment records, the Veteran's statements, and the current condition shown by the Veteran's examination.  The examiner specifically noted that the Veteran's "fluctuating HL (hearing loss) pattern" was inconsistent with noise induced hearing loss, and that noise induced tinnitus and hearing loss are usually connected.  Therefore, the examiner considered that the Veteran's HBP (high blood pressure) and recreational noise exposure may have contributed to any current tinnitus, but this would be speculative.  As such, the examiner provided a thorough opinion that addressed the Veteran's contentions, and supported that opinion using the credible objective evidence of record.  The Board finds this opinion is entitled to great probative weight.  There is no contrary medical opinion of record. 

The Board is cognizant of the Veteran's exemplary service to this nation.  Nonetheless, the Board emphasizes that although the Veteran is competent to report any symptoms relevant to his tinnitus disorder, he is not competent to render an opinion as to the medical etiology of his currently diagnosed tinnitus.  Diagnosing the cause of tinnitus without some credible evidence of direct chain of symptoms from the injury to the present requires medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board further emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of the Veteran's diagnosis, his statements with respect to a causal nexus are of little or no probative value.   

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


